COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-187-CV

FRANANZY CATLIN, SR.	APPELLANT



V.



FELICIA CATLIN	APPELLEE



----------

FROM THE 367
TH
 DISTRICT COURT 
OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant’s brief was due on December 31, 2007.  On January 22, 2008, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).





PER CURIAM 		





PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:  February 21, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.